       Case 1:19-cv-00279-JLS-HBS Document 96 Filed 07/13/20 Page 1 of 4



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


John Castro and Joyce Castro,
                                                                       Report and Recommendation
                                       Plaintiffs,
                                                                               19-CV-279 (JLS)
                 v.

Colgate-Palmolive Company et al.,

                                       Defendants.


       Plaintiff John Castro believes that he has spent decades of his life using talcum products

without realizing that they contained asbestos. John and his wife Joyce now believe that asbestos

from talcum products caused John’s disease of mesothelioma. John and Joyce accordingly have

sued Colgate-Palmolive Company (“Colgate”); CVS Pharmacy, Inc.; Cyprus Amax Minerals

Company; Giant, LLC; several corporate entities related to Johnson & Johnson (“Johnson &

Johnson,” collectively); Revlon Holdings, Inc. (“Revlon”); and some other defendants under various

theories of product negligence and strict product liability. The Court addressed this case previously

when recommending denial of John and Joyce’s motion to remand to state court. (Dkt. Nos. 15,

90.) District Judge John L. Sinatra, Jr. adopted the Report and Recommendation on June 3, 2020.

(Dkt. No. 95.)

       Recent events now allow the Court to issue a very short Report and Recommendation

regarding three other motions that remain pending. Prior to the assignment of this case to Judge

Sinatra and to this Court, defendant CVS Pharmacy, Inc. filed a motion to dismiss or to transfer on

May 31, 2019. (Dkt. No. 45.) John and Joyce responded in part through a cross-motion for leave to

amend their complaint. (Dkt. No. 63.) On April 22, 2020, defendant CVS Pharmacy, Inc. filed an
       Case 1:19-cv-00279-JLS-HBS Document 96 Filed 07/13/20 Page 2 of 4



additional motion to dismiss for lack of personal jurisdiction. (Dkt. No. 87.) This most recent

motion rested on deposition testimony1 that

        Mr. Castro testified regarding his personal use of talcum powder products through
        the years and his limited knowledge and experience of purchasing talcum powder
        products. [See generally Exhibit A.] Mr. Castro was a member of the Army, and the
        vast majority of the talcum powder products that Mr. Castro used were purchased at
        the commissary. [Exh. A at 11:20-22; 39:12-40:6.]

                Mr. Castro testified that he never purchased talcum powder products from a
        CVS store in New York. [Id. at 93:4-94:8.] He only remembers purchasing talcum
        powder products from CVS stores in Virginia, and even then his purchases were
        rare. [Id. at 93:9-18.] He only recalls buying a generic version of a talcum powder
        product from a CVS store about once a year when the commissary did not have his
        preferred product in stock. [Id. at 92:14-93:8.] Mrs. Castro was even more direct.
        She testified that she does not remember ever purchasing a relevant talcum powder
        product from CVS. [Exhibit B, February 14, 2020 Deposition of Joyce Castro at
        80:1-16.]

(Dkt. No. 88 at 3.) In response to the most recent motion, John and Joyce stipulated to dismiss

CVS Pharmacy, Inc. from the case without prejudice. (Dkt. No. 93.) Judge Sinatra endorsed the

stipulation on May 12, 2020. (Dkt. No. 94.) The departure of CVS Pharmacy, Inc. from the case

leaves all three pending motions more or less moot. The two motions to dismiss by CVS Pharmacy,

Inc. certainly are moot. John and Joyce’s cross-motion seeks leave to amend the complaint, but only

as alternative relief while opposing the first motion to dismiss by CVS Pharmacy, Inc. Prudence

warrants allowing John and Joyce to file a new motion for leave to amend, if necessary, to reflect

updated circumstances. Any new motion would have to explain the need to amend beyond the May

22, 2020 deadline to amend that had been set in the current scheduling order. (Dkt. No. 86 at 2.)



1
 Due to the unusual early procedural history of this case, the depositions of John and Joyce took place on a
voluntary basis on May 22, 2019 and February 14, 2020. (Dkt. Nos. 88-1 at 2, 88-2 at 2.) To their credit, the
parties agreed to the depositions even without a scheduling order because of concerns about the state of
John’s health. For the limited purpose of this short Report and Recommendation, the Court has accepted the
deposition testimony as if it had proceeded under Rules 29 and 27, even if the parties never invoked those
rules explicitly.
                                                     2
       Case 1:19-cv-00279-JLS-HBS Document 96 Filed 07/13/20 Page 3 of 4



        Consequently, the Court respectfully recommends denying all three motions that are

currently pending. (Dkt. Nos. 45, 63, 87.) Meanwhile, the current scheduling order (Dkt. No. 86)

will stay in effect for now, but the remaining parties are welcome to request a status conference at

any time to address any matters that might require the Court’s attention.

                                            OBJECTIONS

        A copy of this Report and Recommendation will be sent to counsel for the parties by

electronic filing on the date below. “Within 14 days after being served with a copy of the

recommended disposition, a party may serve and file specific written objections to the proposed

findings and recommendations.” Fed. R. Civ. P. 72(b)(2); see also 28 U.S.C. § 636(b)(1). Any

objections must be filed electronically with the Clerk of the Court through the CM/ECF system.

        “As a rule, a party’s failure to object to any purported error or omission in a magistrate

judge’s report waives further judicial review of the point.” Cephas v. Nash, 328 F.3d 98, 107 (2d Cir.

2003) (citations omitted); see also Mario v. P & C Food Markets, Inc., 313 F.3d 758, 766 (2d Cir. 2002)

(“Where parties receive clear notice of the consequences, failure timely to object to a magistrate’s

report and recommendation operates as a waiver of further judicial review of the magistrate’s

decision.”) (citation omitted). “We have adopted the rule that failure to object timely to a magistrate

judge’s report may operate as a waiver of any further judicial review of the decision, as long as the

parties receive clear notice of the consequences of their failure to object. The rule is

enforced under our supervisory powers and is a nonjurisdictional waiver provision whose violation

we may excuse in the interest of justice.” United States v. Male Juvenile (95-CR-1074), 121 F.3d 34,

38–39 (2d Cir. 1997) (internal quotation marks and citations omitted).

         “Where a party only raises general objections, a district court need only satisfy itself there is

no clear error on the face of the record. Indeed, objections that are merely perfunctory responses

                                                    3
       Case 1:19-cv-00279-JLS-HBS Document 96 Filed 07/13/20 Page 4 of 4



argued in an attempt to engage the district court in a rehashing of the same arguments set forth in

the original papers will not suffice to invoke de novo review. Such objections would reduce the

magistrate’s work to something akin to a meaningless dress rehearsal.” Owusu v. N.Y. State Ins., 655

F. Supp. 2d 308, 312–13 (S.D.N.Y. 2009) (internal quotation and editorial marks and citations

omitted). “In addition, it would be fundamentally unfair to permit a litigant to set its case in motion

before the magistrate, wait to see which way the wind was blowing, and—having received an

unfavorable recommendation—shift gears before the district judge.” Paterson-Leitch Co. v. Mass. Mun.

Wholesale Elec. Co., 840 F.2d 985, 991 (1st Cir. 1988) (citation omitted).

        SO ORDERED.

                                                 __/s Hugh B. Scott________
                                                 Hon. Hugh B. Scott
                                                 United States Magistrate Judge
DATED: July 13, 2020




                                                    4
